Buskiek, C. J.
I dissent from so much of the foregoing opinion as holds that the appellant became the surety of his co-administrator. He executed the bond as a principal, and not as a surety, and he cannot be held liable as a surety.
Besides, the bond cannot be regarded as a common law obligation, as it and its form are prescribed by statute. It is provided, by the nineteenth section of the act for the settlement of decedents’ estates, 2 G. & H. 489, that “ every person appointed executor, administrator with the will annexed, or administrator, before receiving letters, shall execute a separate bond, with sufficient resident freehold sureties,” etc., “ conditioned that he will faithfully discharge his duties as such executor or administrator,” etc.
The statute imperatively requires a separate bond for each executor or administrator. The bond in suit not being a good common law bond, and not being authorized by statute, is illegal and void. Caffrey v. Dudgeon, 38 Ind. 512, and the numerous authorities there cited.
*562In my opinion, the cases of Braxton v. The State, ex rel. Albert, 25 Ind. 82, and Prichard v. The State, ex rel. Keller, 34 Ind. 137, should be squarely overruled.
Opinions filed November term, 1874; petition for a rehearing overruled May term, 1875.